Per Curiam.
Defendant was convicted by plea of guilty to the offense of unarmed robbery in violation of CL 1948, § 750.530 (Stat Ann 1954 Rev § 28.798) and was sentenced January 5, 1968.
Defendant filed appeal as of right through court-appointed counsel. February 21, 1969, counsel filed *647a brief on defendant’s behalf raising one question. The people have filed a motion to affirm. GCR 1963, 817.5(3).
Defendant’s right of allocution at sentencing was properly exercised through his attorney.
Motion to affirm is granted.